DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 7, 8, 13, 15, 16, 21, and 22 are pending in the application. 
Applicant’s amendment to the claims, filed on March 22, 2021 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks, declaration under 37 CFR 1.132 (hereafter “Calhoun Declaration”), and Exhibit A, all filed on March 22, 2021 in response to the non-final rejection mailed on September 22, 2020 have been fully considered.  

Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the alpha-galactosidase A polypeptide of claims 7, 8, 13, 15, and 16 and the methods of claims 21 and 22 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the alpha-galactosidase A polypeptide can be used as an antigen in a method for producing an antibody.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
This application claims domestic priority under 35 U.S.C. 119(e) to provisional applications 62/207,849 and 62/207,856, both filed on August 20, 2015. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 62/207,849 and 62/207,856, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. For example, an alpha-galactosidase A polypeptide comprising an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1, and comprising a mutation of W277C as recited in claims 7 and 8. In the event the examiner has 

Claim Objections
The objections to claims 7 and 8 for minor informalities are withdrawn in view of the applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
Claims 7, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi et al. (Biochim. Biophys. Acta 1270:163-167, 1995; cited on Form PTO-892 mailed on July 5, 2018; hereafter “Ishi”) in view of Dooley, Scott, (“Investigation of the Effect of Dimerization on Human α-Galactosidase Activity”, Master’s Thesis, University of Massachusetts Amherst, 2014; cited on Form PTO-892 mailed on September 12, 2019; hereafter “Dooley”), Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892 mailed on July 5, 2018; hereafter “Schultz”), Airaksinen et al. (Nucleic Acids Res. 26:576-581, 1998; cited on Form PTO-892 mailed on July 5, 2018; hereafter “Airaksinen”), and Garman et al. (J. Mol. Biol. 337:319-335, 2004; cited on Form PTO-892 mailed on July 5, 2018; hereafter “Garman”).
As amended, claims 7 and 16 are drawn to an alpha-galactosidase A polypeptide, said polypeptide comprising an amino acid sequence having at least 90% sequence identity, respectively, to the amino acid sequence of SEQ ID NO: 1, and comprising a mutation of W277C, wherein the amino acid numbering corresponds to the 
As amended, claims 8, 13, and 15 are drawn to an alpha-galactosidase A dimer, said alpha-galactosidase A dimer comprising two alpha-galactosidase A monomers, wherein the amino acid each monomer of the dimer comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1, and comprising a mutation of W277C; wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 1; wherein the dimer has alpha-galactosidase activity; wherein there are five disulfide bonds in each of the monomers between cysteine residues at positions 52-94, 56-63, 142-172, 202-223 and 378-382; and wherein residues 47, 92, 93, 142, 168, 170, 172, and 231 are tryptophan, aspartic acid, aspartic acid, cysteine, lysine, aspartic acid, cysteine, and aspartic acid, respectively; and wherein each monomer of the dimer is covalently linked by at least one disulfide bond; and wherein the dimer is in a pharmaceutical carrier, wherein the pharmaceutical carrier comprises at least one of a pharmaceutically-acceptable salt, dextrose, fixed oil, preservative, propylene glycol and polyethylene glycol.

Ishi does not disclose a W277C mutation or an alpha galactosidase A dimer as recited in the claims.
The reference of Dooley teaches that W277 is at the dimer interface of human alpha-galactosidase (p. 5 and Figure 4). Dooley teaches that a mutant alpha-galactosidase with F273G and W277G mutations resulted in the formation of a monomeric alpha-galactosidase (p. 5) with a significant reduction in substrate specificity (p. 10, Table 2; p. 25).  
Regarding a W277C mutation, the reference of Schultz teaches that in order to thoroughly study the role of a residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). The reference of Airaksinen teaches site-saturation mutagenesis is intended to replace a given codon with any amino acid in order to gain several different amino acid substitutions by the same effort and to obtain information about the nature of acceptable substitutive amino acids (p. 576, column 1, bottom).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishi, Dooley, Schultz, Airaksinen, and Garman to modify the mutant of Ishi or Dooley to substitute W277 with all 19 other possible amino acids by site saturation mutagenesis, which would have resulted in a W277C variant. One would have been motivated to substitute W277 of human alpha-galactosidase A with all 19 other possible amino acids including cysteine by site saturation mutagenesis because each of Ishi, Dooley, and Garman acknowledges W277 as being of significance, Ishi discloses replacing W277 with only a single amino acid, leucine, to analyze the effect of the mutation on alpha-galactosidase activity, Dooley discloses replacing W277 with a single amino acid, glycine, to analyze the effect of the mutation on alpha galactosidase monomer/dimer formation and activity, Schultz teaches that in order to study the role of an important residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary, and Airaksinen teaches replacing a single codon with the 19 other amino acids by a single mutagenesis process, which requires the same effort as a single site-directed mutant. One would have had a reasonable expectation of success to modify the mutant of Ishi or Dooley to substitute W277 with all 19 other possible amino acids by site saturation 
Regarding claim 13, the combination of Ishi, Schultz, Airaksinen, and Garman does not teach or suggest at least one dimer is covalently linked to at least one other dimer. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the structure of human alpha-galactosidase A with a W277C mutation is encompassed by the claims, it is presumed that the mutant of Ishi or Dooley modified to substitute W277 of human alpha-galactosidase A with cysteine forms a dimer that is covalently linked to at least one other dimer as recited in claim 13.
Therefore, the alpha-galactosidase A polypeptide and dimer of claims 7, 8, 13, 15, and 16 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that Ishi’s disclosure that W277 does not affect enzyme activity teaches away from the claimed invention. According to the applicant, Ishi indicates that W277 is not an important residue because the W277L mutation did not affect the enzyme activity. The applicant argues that Dooley’s disclosure that a mutation at W277 reduces enzyme activity also teaches away from the claimed invention. 
The applicant further argues that one of ordinary skill would not have been motivated to test all 19 amino acids, citing to the Calhoun Declaration’s statement that “[c]onducting an analysis involving substitution with all 19 possible amino acids is labor 
Applicant’s arguments and Calhoun Declaration are not found persuasive. Ishi taught a functional significance of the region around Q279, including residue W277, and selects W227 as a target for mutagenesis; Dooley taught W277 is at the dimer interface of human alpha-galactosidase and a mutant comprising a W277G mutation resulted in the formation of a monomeric alpha-galactosidase with a significant reduction in substrate specificity; and Garman taught that a mutation at W277 of human alpha galactosidase is a Fabry disease mutation. Thus, contrary to the applicant’s position, each of Ishi, Dooley, and Garman and certainly the combination of Ishi, Dooley, and Garman acknowledges W277 as an important residue. While Ishi and Dooley teach mutation of W277 with only a single, specific amino acid, the reference of Schultz teaches that site-specific mutagenesis “often affects the behavior of a protein in unanticipated ways” and “to study thoroughly the role of an important residue, substitution with all 19 possible amino acids (site-saturation) becomes necessary (p. 521, top; emphasis added). Thus, given that Ishi, Dooley, and Garman acknowledge the significance of W277, that Ishi and Dooley each analyzes the role of W277 by site-i.e., the effects of site-specific mutagenesis are unpredictable, rather than relying on an analysis of W277 with a single mutation of leucine (Ishi) or glycine (Dooley), one would have been motivated to modify the mutant of Ishi or Dooley to substitute W277 with all 19 other possible amino acids by site saturation mutagenesis in order to thoroughly study the role of W277. 
As to the applicant’s argument relying on the Calhoun Declaration, according to MPEP 716.01(c), in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. In this case, the declaration is by Dr. Calhoun who is named as the sole inventor of the claimed invention and is a concerned party. Other than the opinion evidence provided by the [c]onducting an analysis involving substitution with all 19 possible amino acids is labor intensive, expensive, and beyond the capability of a standard research laboratory. To conduct such analysis, robotic technology, which is available in only a few dedicated laboratories, typically in an industrial setting, would be required. In the instant case, an analysis of this type would be considered a ‘fishing expedition’ since there would not be sufficient justification to conduct such an excessive analysis.” To the contrary, the references of Shultz and Airaksinen are silent as to the requirement for “robotic technology” to practice site-saturation mutagenesis. Moreover, the applied methodology – at least according to Airaksinen – requires no more effort than is required for site-directed mutagenesis and given that site-directed mutagenesis was routine in the prior art, one would have considered site-saturation mutagenesis to also be routine before the effective filing date. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 101
Claims 7, 8, 13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting 
As amended, claims 7 and 16 are drawn to an alpha-galactosidase A polypeptide, said polypeptide comprising an amino acid sequence having at least 90% sequence identity, respectively, to the amino acid sequence of SEQ ID NO: 1, and comprising a mutation of W277C, wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 1, wherein the polypeptide has alpha-galactosidase activity, wherein there are five disulfide bonds in the polypeptide between cysteine residues at positions 52-94, 56-63, 142-172, 202-223 and 378-382, and wherein residues 47, 92, 93, 142, 168, 170, 172, and 231 are tryptophan, aspartic acid, aspartic acid, cysteine, lysine, aspartic acid, cysteine, and aspartic acid, respectively, and wherein the polypeptide is in a pharmaceutical carrier, wherein the pharmaceutical carrier comprises at least one of a pharmaceutically-acceptable salt, dextrose, fixed oil, preservative, propylene glycol and polyethylene glycol.
As amended, claims 8, 13, and 15 are drawn to an alpha-galactosidase A dimer, said alpha-galactosidase A dimer comprising two alpha-galactosidase A monomers, wherein the amino acid each monomer of the dimer comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1, and comprising a mutation of W277C; wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 1; wherein the dimer has alpha-galactosidase activity; wherein there are five disulfide bonds in each of the monomers between cysteine residues at positions 52-94, 56-63, 142-172, 202-223 and 378-382; and wherein residues 47, 92, 93, 142, 168, 170, 172, and 231 are tryptophan, aspartic 
Regarding the alpha-galactosidase A polypeptide of claims 7 and 16 and the alpha-galactosidase A dimer of claims 8, 13, and 15, according to the reference of “Product Monograph” (August 2017, Amicus Therapeutics, 56 pages; cited on Form PTO-892 mailed on July 5, 2018), a W277C mutation of human alpha-galactosidase A has been identified in Fabry disease (p. 13 and p. 18, column 3, middle). Also, the reference of Garman teaches that human alpha galactosidase is a dimer with five disulfide bonds between cysteine residues 52-94, 56-63, 142-172, 202-223, and 378-382 (p. 323, column 1). Garman teaches that the active site is formed by residues including W47, D92, D93, C142, K168, D170, and D231 (p. 325, column 1). In view of the evidence of record, the alpha-galactosidase A polypeptide of claims 7 and 16 and the alpha-galactosidase A dimer of claims 8, 13, and 15 are considered to encompass naturally occurring products because based on the evidence of record they are not markedly different from products that occur in nature. 
Regarding the “pharmaceutical carrier” in claims 7 and 8, given a broadest reasonable interpretation, the recited “pharmaceutical carrier” encompasses naturally occurring products, e.g., a naturally-occurring salt.  
In accordance with MPEP 2106.II, given a broadest reasonable interpretation in light of the specification, the alpha-galactosidase A polypeptide of claims 7 and 16 and 

RESPONSE TO REMARKS: The applicant argues the independent claims 7 and 8 recite “wherein the polypeptide is in a pharmaceutical carrier” and have been amended to recite “wherein the pharmaceutical carrier comprises at least one of a pharmaceutically-acceptable salt, dextrose, fixed oil, preservative, propylene glycol and 
Applicant’s argument is not found persuasive. As noted above, while there is no evidence of record of a naturally occurring counterpart to the claimed combination, the combination is nonetheless directed to unpatentable subject matter. This is because the claims broadly encompass a naturally occurring polypeptide and a naturally occurring pharmaceutical carrier and there is no indication in the specification that the individual components of a naturally occurring polypeptide and a naturally occurring pharmaceutical carrier has any characteristics (structural, functional, or otherwise) that are different from the corresponding individual components as each occurs in nature.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Conclusion
Status of the claims:
Claims 7, 8, 13, 15, 16, 21, and 22 are pending.
Claims 21 and 22 are withdrawn from consideration.
Claims 7, 8, 13, 15, and 16 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656